COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                 No. 08-19-00228-CR
  HERBERT HERN,                                  §
                                                                    Appeal from the
  Appellant,                                     §
                                                                   41st District Court
  v.                                             §
                                                               of El Paso County, Texas
  THE STATE OF TEXAS,                            §
                                                                 (TC# 20120D04271)
  Appellee.                                      §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the attempted appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF SEPTEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)